Appeal from an order of the Court of Claims (Renee Forgensi Minarik, J.), entered April 14, 2004. The order denied claimant’s application for an extension of time in which to comply with a prior order granting claimant permission to file a late claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed in the exercise of discretion without costs and the application for an extension of time is granted upon condition that claimant shall file the claim dated April 16, 2003 within 20 days of the date of entry of the order of this Court.
Memorandum: We conclude under the circumstances of this case that the Court of Claims improvidently exercised its discretion in denying claimant’s application for an extension of time in which to comply with a prior order granting claimant permission to file a late claim (see Griffin v John Jay Coll., 266 AD2d 16 [1999]). By that prior order, the court directed claimant to file and serve a claim within 60 days after entry of the order and, at the time of his application herein, claimant had partially complied with the prior order by timely serving the Attorney General. Thus, it cannot be said that the late filing would “result! ] in substantial prejudice to the state” (Court of Claims Act § 10 [6]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Pine and Hayes, JJ.